DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Request for Reconsideration, filed August 11, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyata (US 20090005706 A1) and Sagae (US 5171383 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 20090005706 A1) in view of Wong (NPL: “Second Generation Design of an Operator Independent Teflon Coating Adhesion Tester for Coronary Guidewires”; previously cited).

With respect to claim 1, Miyata discloses
A guidewire (see paragraph 0036 and Fig. 1; guidewire #1) comprising: 
a core shaft (see paragraph 0036 and Fig. 1, core shaft #2); 
a coil body covering a distal end portion of the core shaft (see paragraph 0036, helical spring body #3 is on the distal end of the core shaft #2); and 
a coating agent covering an outer periphery of the coil body (see paragraph 0042, a hydrophilic layer is coated on the outer surface of the helical spring body #3), 
wherein the coil body includes a distal coil body disposed on a distal side of the coil body (see paragraph 0038-0039 and Figs 1-2, the helical spring body #3 has a frontal helical spring #4 on the distal side), and a proximal coil body disposed on a proximal side of the distal coil body (see paragraph 0038 and 0041 and Figs 1-2, the helical spring body #3 has a basal helical spring #5 on the proximal side), and 
[…].
Miyata does not disclose a surface roughness of the proximal coil body is higher than a surface roughness of the distal coil body.
Wong teaches a guidewire (see Page 5 Fig. 3) with a coating agent (see Page 5 Fig. 3, covering; and see Page 4 section 1.4, the Teflon coating covers the outer surface of the core). Wong also teaches surface roughness (see Page 5, section 1.6.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire disclosed by Miyata with the teachings of Wong because it would have resulted in the predictable result of creating higher surface roughness to add an aspect of mechanical interlocking to allow for the adhesion of multiple coatings (Wong: see Page 5, section 1.6.1) at the proximal end of the coil body. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Miyata in view of Wong as applied to claim 1 and further in view of Matsuo (US 20120253319 A1; previously cited by applicant).

With respect to claim 2, all limitations of claim 1 apply in which Miyata and Wong do not teach a groove formed along a longitudinal direction of a wire included in the proximal coil body on a surface of the proximal coil body.
Matsuo teaches a groove (see paragraph 0022, grooves; see Fig. 2A-2C #3b) formed along a longitudinal direction of a wire (see Fig. 2B, the grooves #3b are formed along the longitudinal direction of the wire #3a) included in the proximal coil body on a surface of the proximal coil body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata and Wong with the teachings of Matsuo because it would have resulted in the predictable result of adding wires with grooves to the surface of the proximal coil body of a guidewire to prevent the coil from becoming detached from the guidewire (Matsuo: see paragraph 0008).

With respect to claim 3, all limitations of claim 2 apply in which Miyata further discloses no grooves are formed on a surface of the distal coil body (see Fig. 2, no grooves on the surface of the frontal helical spring #4).
	Miyata and Wong do not teach a plurality of the grooves is formed on the surface of the proximal coil body.
Matsuo teaches a plurality of grooves (see paragraph 0022, grooves; see Fig. 2A-2C #3b) formed on the coil body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata and Wong with the teachings of Matsuo because it would have resulted in the predictable result of adding wires with grooves to the surface of the proximal coil body of a guidewire to prevent the coil from becoming detached from the guidewire (Matsuo: see paragraph 0008).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata, Wong and Matsuo as applied to claim 2 above, and further in view of Kinoshita (US 20090163833 A1; previously cited).

With respect to claim 4, all limitations of claim 2 apply in which Miyata, Wong and Matsuo do not teach the wire included in the proximal coil body has a rectangular shape in cross section.
Kinoshita teaches a coil with a rectangular shape in cross section (see paragraph 0173, coil is
formed from a thin wire with rectangular cross section).
The substitution of one known element, the circular cross sectioned coil body, as taught by Miyata for another coil body with a rectangular shape as taught by Kinoshita would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide flexibility and support to the guidewire (Kinoshita: see paragraph 0044).

With respect to claim 5, all limitations of claim 4 apply in which a modified Miyata, Wong and Matsuo in view of Kinoshita teaches the wire in the distal coil body has a rectangular shape in cross section (Kinoshita: see paragraph 0173, coil is formed from a thin wire with rectangular cross section).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata, Wong and Matsuo as applied to claim 2 above, and further in view of Jalisi (US 6387060 B1; previously cited).

With respect to claim 4, all limitations of claim 2 apply in which Miyata, Wong and Matsuo do not teach the wire included in the proximal coil body has a rectangular shape in cross section.
Jalisi teaches the wire in proximal coil body has a rectangular shape in cross section (see Col. 5, lines 43-46, the proximal coil has a rectangular shaped transverse cross section).
The substitution of one known element, the circular cross sectioned coil body, as taught by Miyata, for another coil body with a rectangular and circular shape as taught by Jalisi would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide additional support to the guidewire (Jalisi: see Col 5, lines 43-46) by providing increased stiffness and coil integrity (Jalisi: see Col 3, lines 65-67).

With respect to claim 6, all limitations of claim 4 apply in which a modified Miyata, Wong and Matsuo in view of Jalisi teaches the wire included in the distal coil body has a circular shape in cross section (Jalisi: see Col 5, lines 40-42, the circular cross-section of the distal coil).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Wong as applied to claim 1 above, and further in view of Kinoshita.

With respect to claim 7, all limitations of claim 1 apply in which Miyata and Wong do not teach a thickness of the coating agent is greater at the proximal coil body than at the distal coil body.
	Kinoshita teaches a thickness of the coating agent is greater at the proximal coil body than at the distal coil body (see paragraph 0422, the thickness of the resin coating layer #406 increases at the proximal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata and Wong with the teachings of Kinoshita because it would have resulted in the predictable result of increasing the rigidity of the guidewire at the proximal end (Kinoshita: see paragraph 0422) to enhance safety in inserting the guidewire (Kinoshita: see paragraph 0403) and to increase the flexibility of the guidewire in the distal direction for steerability (Kinoshita: see paragraph 0384).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Wong as applied to claim 1 above, and further in view of Sagae (US 5171383 A).

With respect to claim 8, all limitations of claim 1 apply in which Miyata and Wong do not teach a hardness of the proximal coil body is greater than a hardness of the distal coil body.
	Sagae teaches a hardness of the proximal coil body is greater than a hardness of the distal coil body (see Col. 3 lines 57-59, proximal end portion has a high rigidity which means greater hardness; and see Col 5 lines 3-9, the distal end is flexible and the proximal end is high in rigidity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata and Wong with the teachings of Sagae because it would have resulted in the predictable result of the proximal end having high rigidity compared to the distal end (Sagae: see Col 1 lines 27-33) in order for a guidewire to have a torque transmitting performance from the proximal end to the distal end (Sagae: see Col 1 lines 19-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791